In a proceeding to invalidate the Democratic Party primary election held on June 20, 1972 for the party position of District Leader (male) of the 24th Assembly District, Executive Zone “A”, the appeal is from a judgment of the Supreme Court, Queens County, entered September 5, 1972, which, inter alia, invalidated said primary *607election and ordered a new primary election for said party position to be held on September 12, 1972. Judgment affirmed, without costs. Appellant has advised us that he will not furnish us with a transcript of the record in this case and that he is relying on the stipulation entered into by the parties as to certain alleged voter irregularities in the conduct of the election. In setting aside the result of the election, Special Term, as its opinion shows, relied not only on the stipulation but upon many other factors. Since we do not have those other factors before us, we must perforce affirm the result reached by Special Term. Rabin, P. J., Hopkins, Munder, Shapiro and Christ, JJ., concur.